Case 1:20-cv-01944-JPH-MPB Document 5 Filed 07/31/20 Page 1 of 5 PageID #: 36




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

JODY SELBY,                                            )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )       No. 1:20-cv-01944-JPH-MPB
                                                       )
DAVID KILEY, et al.,                                   )
                                                       )
                                Defendants.            )

         ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS,
       SCREENING COMPLAINT, AND DIRECTING FURTHER PROCEEDINGS

        Plaintiff Jody Selby, an inmate of the Indiana Department of Correction ("IDOC") at the

Correctional Industrial Facility, brings this action pursuant to 42 U.S.C. § 1983 asserting that the

defendants have violated his civil rights. In this Order, Mr. Selby's motion to proceed in forma

pauperis is granted. In addition, because the plaintiff is a "prisoner" as defined by 28 U.S.C.

§ 1915A(c), this Court has an obligation under 28 U.S.C. § 1915A(a) to screen his complaint

before service on the defendants.

                                I. Motion to Proceed in Forma Pauperis

        Mr. Selby's motion to proceed in forma pauperis, dkt. [2], is GRANTED. Although the

plaintiff is excused from pre-paying the full filing fee, he still must pay the three hundred and fifty

dollar ($350.00) filing fee pursuant to the statutory formula set forth in 28 U.S.C. § 1915(b)(2)

when able. See 28 U.S.C. § 1915(b)(1) ("the prisoner shall be required to pay the full amount of a

filing fee.").

        The assessment of even an initial partial filing fee is waived because the plaintiff has no

assets and no means by which to pay a partial filing fee. 28 U.S.C. § 1915(b)(4). Accordingly, no

initial partial filing fee is due at this time.

                                                  1
Case 1:20-cv-01944-JPH-MPB Document 5 Filed 07/31/20 Page 2 of 5 PageID #: 37




                                   II. Screening of the Complaint

        A. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

        B. Discussion

        Mr. Selby sues the following defendants: Judge David Kiley, Prosecutor Nicholas Herman,

Prosecutor Andrew Tuley, Sheriff Dave Wedding, Correctional Officer Borgduff, Public Defender

Barry Blackard, and Vanderburgh County.

        Mr. Selby alleges that on August 22, 2019, when he was a pre-trial detainee at the

Vanderburgh County Jail, Correctional Officer Borgduff used excessive force against him by

slamming his face into the floor while other officers kicked and punched him. He further alleges

that he wrote to Prosecutor Nicholas Hermann, Prosecutor Andrew Tuely, Judge David Kiley, and

Public Defender Blackard asking them to investigate his allegations of excessive force, but they




                                                    2
Case 1:20-cv-01944-JPH-MPB Document 5 Filed 07/31/20 Page 3 of 5 PageID #: 38




did nothing. He then filed for an injunction and a pre-trial writ of habeas corpus, but Judge Kiley

denied both. He seeks monetary damages.

       Based on the screening standard set forth above, Mr. Selby's excessive force claim against

Correctional Officer Borgduff shall proceed as a claim that Officer Borgduff violated his

Fourteenth Amendment rights.

       All other claims are dismissed for failure to state a claim upon which relief can be granted.

First, Mr. Selby's claims that he wrote to defendants Hermann, Tuely, Kiley, and Blackard after

the assault and they did not intervene must be dismissed. See Stingley v. Chisholm, 805 Fed. App'x

436, 437 (7th Cir. 2020) (prosecutor is absolutely immune for any claim based on a failure to

prosecute); Dickens v. Illinois, 753 Fed. App'x 390, 392 (7th Cir. 2018) (no constitutional right to

compel police or others to investigate); Stewart v. City of Chicago, 513 Fed. App'x. 619, 620 (7th

Cir. 2013) (public defender is not a state actor and therefore cannot be sued under § 1983).

       In addition, any claim based on Judge Kiley's denial of Mr. Selby's requested injunction

and writ of habeas corpus must be dismissed because Judge Kiley enjoys absolute immunity for

actions taken in the course of his judicial duties. See Stump v. Sparkman, 435 U.S. 349, 359 (1978).

       Next, claims against Sheriff Dave Wedding must be dismissed because "[i]ndividual

liability under § 1983… requires personal involvement in the alleged constitutional deprivation."

Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017) (internal quotation omitted) (citing

Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983). Because Mr. Selby has not alleged that

Sheriff Wedding participated in the acts at issue in his complaint, he has failed to state a claim

against him.

       Finally, any claim against Vanderburgh County must be dismissed. "[M]unicipal

governments [including counties] cannot be held liable for damages under 42 U.S.C. § 1983 on a



                                                 3
Case 1:20-cv-01944-JPH-MPB Document 5 Filed 07/31/20 Page 4 of 5 PageID #: 39




theory of respondeat superior for constitutional violations committed by their employees. They

can, however, be held liable for unconstitutional municipal policies or customs." Simpson v. Brown

County, 860 F.3d 1001, 1005-6 (7th Cir. 2017) (citing Monell v. Dep't of Social Services, 436 U.S.

658, 690-91 (1978)). Because Mr. Selby has failed to assert that the alleged violations of his rights

were the result of a policy or practice on the part of Vanderburgh County, he has failed to state a

claim against this entity.

                             III. Conclusion and Service of Process

       In summary, Mr. Selby's motion to proceed in forma pauperis, dkt. [2], is granted. Mr.

Selby's excessive force claim shall proceed against defendant Officer Borgduff. All other claims

are dismissed. The clerk shall terminate David Kiley, Nicholas Hermann, Andrew Tuley, Dave

Wedding, Barry Blackerd, and County of Vanderburgh as defendants.

       This summary of claims includes all of the viable claims identified by the Court. If the

plaintiff believes that additional claims were alleged in the complaint, but not identified by the

Court, he shall have through August 31, 2020, in which to identify those claims.

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to the defendant

in the manner specified by Rule 4(d). Process shall consist of the complaint, dkt. [1], applicable

forms (Notice of Lawsuit and Request for Wavier of Service of Summons and Waiver of Service

of Summons), and this Order.

SO ORDERED.

Date: 7/31/2020




                                                 4
Case 1:20-cv-01944-JPH-MPB Document 5 Filed 07/31/20 Page 5 of 5 PageID #: 40




Distribution:

JODY SELBY
903869
PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
CORRECTIONAL INDUSTRIAL FACILITY
Inmate Mail/Parcels
5124 West Reformatory Road
PENDLETON, IN 46064

Officer Borgduff
Vanderburgh County Sheriff's Office
3500 N Harlan Ave
Evansville, IN 47711




                                      5
